Citation Nr: 9928155	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-16 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

THE ISSUES

1.	Entitlement to service connection for a low back disorder.

2.	Entitlement to service connection for flat feet. 

3.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder of 
the hands.

4.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy secondary to trichophytosis of the feet.

5.	Entitlement to an increased (compensable) evaluation for 
bilateral trichophytosis of the feet. 

6.	Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from August 1997 and March 
1998 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska. 


FINDINGS OF FACT

1.	The claims of entitlement to service connection for flat 
feet and a low back disorder are not plausible or capable of 
substantiation.  

2.	In June 1947, VA denied the veteran's claim of entitlement 
to service connection for a skin disorder of the hands; 
following pertinent notification, a Notice of Disagreement 
was not received within the following year.

3.	Evidence submitted since the June 1947 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for a skin disorder of 
the hands.

4.	In May 1997, the Board denied reopening the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy secondary to trichophytosis of the feet.

5.  Evidence submitted since the May 1997 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for peripheral 
neuropathy secondary to trichophytosis of the feet.

6.	Current manifestations of the veteran's bilateral 
trichophytosis of the feet include complaint of pain, without 
evidence of exfoliation, exudation, or itching, productive, 
collectively, of no more than slight overall disability.

CONCLUSIONS OF LAW

1.	The claims of entitlement to service connection for flat 
feet and a low back disorder are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.	New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a skin 
disorder of the hands.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998). 

3.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
peripheral neuropathy secondary to trichophytosis of the 
feet.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

4.	The schedular criteria for an increased rating for 
bilateral trichophytosis of the feet are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The veteran is seeking service connection for flat feet and a 
low back disorder.  The legal question to be answered 
initially is whether the veteran has presented evidence of 
well-grounded claims; that is, claims that are plausible.  If 
he has not presented well-grounded claims, his appeal must 
fail with respect to these claims and there is no duty to 
assist him further in the development of these claims.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that these claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Further, arthritis may be presumed 
to have been incurred during service if it becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).   

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In the present case, service medical records make no 
reference to any low back problem.  Subsequent to service, 
evidence of non-VA origin, dated in the mid 1980's, reflects 
an assessment of lumbar disc disease.  However, there is no 
evidence relating such condition to the veteran's period of 
service.  An October 1991 statement from Douglas J. Long, 
M.D., reflects that a CT scan of the veteran's lumbar spine, 
performed under non-VA auspices in 1991, revealed the 
presence of lumbar arthritis ("degenerative joint 
disease").  However, without evidence of arthritis within a 
year of the veteran's separation from service, there is no 
basis to accord the veteran presumptive service connection 
therefor in accordance with the provisions of 38 U.S.C.A. §§ 
1110, 1112 and 38 C.F.R. §§ 3.307, 3.309.  In addition, there 
is no evidence otherwise relating the arthritis to service. 
Given the foregoing, then, a plausible claim for service 
connection for low back disability is not presented.  
Accordingly, such claim, as was determined by the RO, is not 
well grounded.  38 U.S.C.A. § 5107(a).

With respect to the claim of entitlement to service 
connection for flat feet, service medical records make no 
reference to the same.  Indeed, the veteran was specifically 
found not to have "pes planus" when examined by VA in May 
1947, and the remainder of the record does not appear to show 
that the veteran suffers from this disorder.  There is, to be 
sure, evidence of non-VA origin dated in April 1991 which 
reflects that the veteran has a "pes cavus deformity" 
involving each foot.  Even assuming (without assuming) that 
the veteran in fact has flat feet, there is, in any event, no 
evidence relating the same to his period of service.  
Therefore, his related claim for service connection is not 
plausible.  Consequently, such claim is, as was determined by 
the RO, not well grounded.  38 U.S.C.A. § 5107(a).

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


II.  New and Material Evidence Claims

Service connection may be granted for a disorder, which was 
incurred in or aggravated in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1998). 

The original claim for service connection for a skin disorder 
of the hands was denied by a June 1947 rating decision.  That 
decision was predicated on findings that the veteran's 
claimed skin disorder was not demonstrated by the evidence of 
record.  

The original claim for service connection for peripheral 
neuropathy secondary to trichophytosis of the feet was denied 
by a January 1991 rating decision as well as in a 
determination by the Board in April 1992.  In a May 1997 
decision, the Board denied to reopen the veteran's claim of 
entitlement to service connection for peripheral neuropathy 
secondary to bilateral trichophytosis of the feet because new 
and material evidence had not been submitted.  

As a timely appeal was not received, following pertinent 
notice, the June 1947 rating decision became final.  Veterans 
Regulation No. 2(a), pt. II, par. III; VA Regulations 1008 
and 1009; effective January 25, 1936, to December 31, 1957.  
The May 1997 Board decision is also final, based on the 
evidence then of record.  38 U.S.C.A. § 7104 (West 1991).  
However, a claim which is final may be reopened through the 
submission of new and material evidence.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

A.  Skin Disorder of the Hands

The evidence of record at the time of the June 1947 rating 
decision consisted of service medical records and the report 
pertaining to a VA examination performed in May 1947.  The 
service medical records show that the veteran was originally 
diagnosed with severe, chronic trichophytosis of the hands in 
September 1944.  In October 1944, he was diagnosed with 
bilateral, chronic eczematous dermatitis of the hands, caused 
undetermined.  In October and November 1944 medical records, 
he was treated for severe chronic epidermophytosis of the 
hands.  On his February 1946 separation examination, no 
residual dermatitis was found on the veteran's skin and his 
skin was reported to be normal.  There were no findings for 
any skin disorder of the hands in the May 1947 VA examination 
reports.     

Since the June 1947 rating decision, the veteran has 
submitted the following additional evidence for consideration 
with respect to his skin disorder of the hands:
(i) private medical records from Good Samaritan Hospital, 
dated from January 1984 to December 1997; (ii) private test 
reports from Holdrege Family Medicine and High Plains Family 
Medicine, dated from January 1984 to January 1998; (iii) 
private electrocardiogram reports, dated in January 1984, 
December 1987 and February 1991; (iv) private medical records 
from Richard K. Reiner, M.D., dated from January 1984 to 
November 1996; (v) private treatment reports from Methodist 
Hospital, dated from July to September 1984; (vi) private 
medical statements from Midwest Neurosurgery, dated in August 
1984; (vii) private medical records from Phelps Memorial 
Health Center and Hospital, dated from October 1985 to August 
1997; (viii) a private examination report and treatment 
records from Bruce D. Smith, M.D., dated in April 1986; (ix) 
unspecified private treatment records, dated from July 1987 
to May 1988; (x) an August 1987 private medical statement 
from G. A. Burns, D.P.M.; (xi) a December 1987 X-ray report 
from Hastings Radiology Associates; (xii) VA examination 
reports, dated in September 1988, September 1995, October 
1995, February 1996, April 1997 and November 1997; (xiii) VA 
medical records, dated from January 1990 to November 1997; 
(xiv) a June 1990 private examination report from Ramon R. 
Salumbides, M.D.; (xv) February and March 1991 private 
medical statements from Jan C. Weber, M.D.; (xvi) private 
treatment records from Steven J. Bennett, M.D., dated from 
February 1991 to October 1992; (xvii) RO hearing transcripts, 
dated in June 1991 and April 1996; (xviii) an October 1991 
private medical statement from Daylus Lang. M.D.; (ixx) an 
April 1995 private X-ray report from Hasting Radiology 
Associates; (xx) a June 1995 surgical pathology report from 
Central Laboratory Associates; (xxi) a June 1995 private 
medical statement from LaVelle A. Ellis, M.D.; (xxii) the 
report pertaining to the veteran's examination by VA in 
February 1996; (xxiii) a private examination report from K. 
M. Sems, M.D., dated from October to November 1997; and 
(xxiv) statements by the appellant and his representative in 
support of his claim.  

After carefully considering the evidence submitted since the 
June 1947 rating denial, in light of evidence previously 
available, the Board is compelled to find that the veteran 
has not submitted evidence which is new and material.  In 
this regard, the evidence submitted since such final rating 
denial essentially records the veteran's complaints relative 
to his hands (see, e.g., the March 1991 statement from Dr. 
Weber, which reflects the veteran's complaints of 
experiencing "hand pain and numbness").  However, this 
recently received evidence appears to offer no current 
diagnosis for a skin disorder involving the veteran's hands.  
It also bears emphasis that, when examined by VA in February 
1996, the veteran's hands were specifically found to be free 
of lesions.  Although a well grounded claim requires 
competent evidence that the claimant actually has the 
condition/disorder in question, the Board is constrained to 
conclude that the veteran has, relative to this aspect of the 
appeal, failed to fulfill such statutory burden.  Rabideau v. 
Brown, 2 Vet. App. 141 (1992).  Accordingly, the Board is 
compelled to find that the veteran has not submitted evidence 
which is both new and material and, therefore, his claim for 
service connection for a skin disorder of the hands is not 
reopened.  


B.  Peripheral Neuropathy on a Secondary Basis

With respect to the claim of entitlement to service 
connection for peripheral neuropathy secondary to 
trichophytosis of the feet, the evidence of record at the 
time of the May 1997 Board decision consisted of service 
medical records, VA examination reports, dated in May 1947, 
September 1988, October 1995, and February 1996; private 
medical records from Good Samaritan Hospital, dated from 
January 1984 to October 1995; private test reports from 
Holdrege Family Medicine and High Plains Family Medicine, 
dated from January 1984 to July 1994; private 
electrocardiogram reports, dated from January 1984 to 
February 1991; private medical records from Richard K. 
Reiner, M.D., dated from January 1984 to November 1996; 
private treatment reports from Methodist Hospital, dated from 
July to September 1984; private medical statements from 
Midwest Neurosurgery, dated in August 1984; private medical 
records from Phelps Memorial Health Center and Hospital, 
dated from October 1985 to November 1995; a private 
examination report and treatment records from Bruce D. Smith, 
M.D., dated in April 1986; private treatment records, dated 
from July 1987 to May 1988; an August 1987 private medical 
statement from G. A. Burns, D.P.M.; a December 1987 X-ray 
report from Hastings Radiology Associates; VA medical 
records, dated from September 1988 to October 1990; a June 
1990 private examination report from Ramon R. Salumbides, 
M.D.; February and March 1991 private medical records from 
Jan C. Weber, M.D.; private medical records from Steven J. 
Bennett, D.P.M., dated from February 1991 to December 1994; 
RO hearing transcripts, dated in June 1991 and April 1996; 
and an October 1991 private medical statement from Daylus 
Lang, M.D.

In private treatment records from Richard K. Reiner, M.D., 
dated in May 1984, the veteran was assessed with a low back 
strain with right sciatica possibly secondary to nerves and a 
probable herniated disc probably around  L4 with right 
sciatica.  In September 1991, he was assessed with sciatica 
with possible but doubtful rupture of the disc with nerve 
impingement at a different level than before.  In a July 1991 
private medical statement from Richard K. Reiner, M.D., the 
veteran was reported to have a longstanding history of 
chronic foot discomfort that involved a burning sensation, 
irritation and itching.  He developed a fungal skin infection 
of the feet while he was in the South Pacific Islands in 
World War II.  This had been a chronic, recurrent problem for 
him.  A neurologist and podiatrist had confirmed that his 
foot trouble was a direct result of the time he spent in the 
South Pacific islands during World War II.  In an August 1991 
medical statement, Dr. Reiner stated that the veteran 
developed a fungal infection on his feet that he opined was 
secondary to a peripheral neuropathy.  In an August 1995 
private medical statement from Richard K. Reiner, M.D., the 
veteran was noted to have a long history of chronic foot pain 
and discomfort which was described as a burning sensation and 
pain.  The veteran had served in the pacific theater during 
World War II.  Dr. Reiner indicated that there were numerous 
chartings in the veteran's records indicating that he had 
developed epidermophytosis of the hands and feet which is a 
fungal skin infection that he contracted in the South Pacific 
during the war.  The problem had resulted in a healing of the 
skin, but he was left with persistent discomfort.  Dr. Reiner 
opined that it seemed obvious that upon review of the medical 
record and his physical examination that the veteran 
developed a chronic problem which was directly secondary to 
this fungal infection.
  
In a September 1984 private treatment report from Methodist 
Hospital, the veteran was reported to still have some 
residual right L5 radiculopathy.

In a June 1990 physical examination report from Ramon R. 
Salumbides, M.D., the veteran had been seen in neurosurgical 
evaluation because of previous complaints of lower back and 
right lower extremity pain.  The impression was that 
clinically the veteran had very minimal symptoms.  In the 
absence of neurological deficit, no further treatment was 
recommended.

VA outpatient treatment records, dated from January 1990 to 
October 1990, show various diagnoses for peripheral 
neuropathy.  In June 1990, he was assessed with peripheral 
neuropathy of the feet possibly secondary to old fungus 
infection.

A February 1991 private electroneurography report from Good 
Samaritan Hospital indicated there was evidence of damage to 
the peripheral nerves in the legs.  This was axonal type and 
was opined to be possible due to toxic or metabolic causes. 

In February 1991 private treatment records from Steven J. 
Bennett, D.P.M., of the Platte Valley Medical Group, the 
impression was rule out peripheral neuropathy secondary to 
apparent acute fungal infection/topical dermatitis.  In an 
April 1991 private medical statement from Steven J. Bennett, 
D.P.M., the veteran's history was considered along with the 
results of a electromyograph indicating damage to the 
peripheral nerves in the legs that was axonal type and could 
be due toxic or metabolic causes.  Dr. Bennett agreed with 
"Dr. Jan Weber" that the present severe neuritis might be 
directly related to an acute and disabling fungal infection 
and thereby service related.  In a December 1994 private 
medical statement, Steven J. Bennett, D.P.M., indicated that 
he had enclosed a copy of electromyograph studies with the 
diagnostic impression of "damage to the peripheral nerves in 
the legs . . . axonal type which could be caused by toxic or 
metabolic causes".  There had been no change at that time.

In a February 1991 statement, Jan C. Weber, M.D., indicated, 
as a differential diagnosis, that the veteran had given "a 
good history for a peripheral neuropathy that may be 
secondary to a severe dermatitis in 1943."  Dr. Weber also 
indicated that the veteran could have other causes for a 
peripheral neuropathy.  In a March 1991 private medical 
statement, Dr. Weber indicated that the veteran had been seen 
for complaints of feet pain and numbness.  He had a 
polyneuropathy and this was apparently due to a dermatitis he 
acquired when in the service in the South Pacific.  This was 
confirmed by nerve conduction testing.  

In an October 1991 physical examination report from Douglas 
J. Long, M.D., the veteran presented with a resolving L5 
radiculopathy secondary to a probable herniated disc at the 
L4/L5 level on the right associated with lateral recessed 
stenosis and some degenerative joint disease at that level.

On VA examination in October 1995, he was diagnosed with a 
remote history of left foot ulceration with no evidence of 
ulceration.

Since the May 1997 Board decision, the veteran has submitted 
the following additional evidence for consideration with 
respect to his peripheral neuropathy, claimed as secondary 
trichophytosis of the feet: (i) private medical records from 
Phelps Memorial Health Center and Hospital, dated from 
January 1986 to August 1997; (ii) private medical records 
from Holdrege Family Medicine and High Plains Family 
Medicine, dated from October 1986 to January 1998; (iii) 
private medical records from Good Samaritan Hospital, dated 
in October 1987 to December 1997; (iv) an April 1995 private 
x-ray study from Hastings Radiology Associates; (v) a June 
1995 surgical pathology report from Central Laboratory 
Associates; (vi) a June 1995 private medical statement from 
LaVelle A. Ellis, M.D.; (vii) April and November 1997 VA 
examination reports; (viii) VA medical records, dated in 
November 1997; (ix) a private examination report from K. M. 
Sems, M.D., dated from October to November 1997; and (x) 
statements by the appellant and his representative in support 
of his claim.  

The Board has carefully considered the evidence or record 
submitted since the May 1997 Board decision, in light of 
evidence previously available.  The newly submitted evidence 
essentially reflects the veteran's complaints of peripheral 
neuropathy as well as his contention that his symptoms began 
secondary to trichophytosis involving his feet.  It also 
reflects current diagnoses of peripheral neuropathy.  The 
apparently lone item which bears even facially on the 
etiology of the veteran's peripheral neuropathy is the report 
pertaining to his examination by VA in November 1997.  The 
pertinent diagnosis reflected thereon, however, is peripheral 
neuropathy "of unknown etiology".  Such diagnosis is not 
probative of peripheral neuropathy of service origin and, as 
such, is not "material".  Given the foregoing, then, and in 
the apparent absence of any other recently submitted evidence 
which bears at all on the etiology of the veteran's 
peripheral neuropathy, the Board is constrained to conclude 
that the veteran has not submitted evidence which is both new 
and material.  Therefore, his claim for service connection 
for peripheral neuropathy secondary to trichophytosis of the 
feet is not reopened.

III.  Increased Rating Claim

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The Court has held that an allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts needed to adjudicate a 
schedular evaluation of the veteran's service-connected 
disorder has been properly developed, and that no further 
assistance to the veteran is required on those issues to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).

Under Diagnostic Code 7806, eczema with slight, if any 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area warrants a noncompensable evaluation.  
A 10 percent evaluation is warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118.     

With respect to the veteran's claim for an increased rating 
for his bilateral trichophytosis of the feet, he asserts, as 
his principal contention, that his feet hurt "like crazy".  
However, while the Board has no reason to dispute the 
veracity of the veteran's foregoing assertion, it is of the 
opinion, in light of the reasoning advanced hereinbelow, that 
an increased evaluation for the veteran's bilateral 
trichophytosis of the feet is not warranted.  In this regard, 
the lone positive finding on the occasion of the veteran's 
examination by VA in April 1997 was "a whitish scale" 
involving the webbed space of each foot.  There was no 
scarring, keloid formation, swelling or ulceration.  In 
addition, "no rash[]" was seen relative to either foot.  In 
the absence, then, of any evidence of related exfoliation, 
exudation or itching, and since the veteran's feet involve 
non-exposed surfaces, the Board is of the view that the 
veteran's related overall disablement is, at most, not of 
more than "slight" severity, the latter being 
representative of a noncompensable (the veteran's current 
rating) evaluation under Code 7806.  Accordingly, the Board 
concludes that the preponderance of the evidence, even with 
consideration of the provisions of 38 C.F.R. § 4.7, is 
against an increased evaluation for the veteran's bilateral 
trichophytosis of the feet. 


ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for a low back disorder and 
for flat feet is, in each instance, denied.

New and material evidence not having been submitted, the 
veteran's applications to reopen his claims for service 
connection for a skin disorder of the hands and for 
peripheral neuropathy secondary to trichophytosis of the feet 
are, in each instance, denied. 
 
An increased evaluation for bilateral trichophytes of the 
feet is denied.



REMAND

The Board notes that the veteran raised the issues of whether 
new and material evidence had been submitted to reopen the 
claims of entitlement to service connection for a stomach 
disorder and a lung disorder.  In a February 1999 rating 
decision, the RO denied the veteran's application to reopen 
these claims.  However, although the RO, in a March 1999 
letter, notified the veteran of these denials, it did not 
send notification to the veteran's attorney.  Further, the 
Board observes that the RO sent this notification on the same 
date that it sent notification bearing on the certification 
of his present appeal to the Board.  The Board is required to 
remand a case to the originating agency, specifying the 
action to be taken when, during the course of review, it is 
determined that correction of a procedural defect is 
essential for a proper appellate decision.  38 C.F.R. § 19.9 
(1998).  In accordance with 38 C.F.R. § 19.25 (1998), the 
claimant and his or her representative are to each be 
informed of appellate rights in any notification of a 
determination of entitlement or nonentitlement to VA 
benefits.  Inasmuch as the veteran's representative was not 
provided such notification with respect to the foregoing 
denials, the Board concludes that further development is in 
order.  See 38 C.F.R. § 19.25.  In addition, since the 
recently asserted above-addressed claims may potentially bear 
on the veteran's claim of a total disability rating based on 
individual unemployability, the Board concludes that 
appellate review of such latter claim at this time would be 
premature.  

Therefore, this case is REMANDED for the following action:

The RO must provide the veteran and his 
representative with adequate notice 
bearing on its February 1999 rating 
determination with respect to the 
veteran's application to reopen his 
claims for service connection for a 
stomach disorder and a lung disorder.  He 
and his representative must also be 
informed of their appellate rights, in 
compliance with 38 C.F.R. § 19.25.

Thereafter, the RO should readjudicate the issue of a total 
disability rating based on individual unemployability in 
light of all of the evidence of record.  If the veteran's 
claim for a total disability rating based on individual 
unemployability remains denied, he and his representative 
should be furnished with a supplemental statement of the case 
and given an opportunity to respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals






